958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter R. DAVIS, Plaintiff-Appellee,v.Laura M. SCARBOROUGH, Defendant-Appellant.
No. 91-1758.
United States Court of Appeals, Fourth Circuit.
Argued Feb. 5, 1992.Decided March 16, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Elizabeth City.   Franklin T. Dupree, Jr., Senior District Judge.  (CA-89-37-2-CIV)
Argued:  M.H. Hood Ellis, Hornthal, Riley, Ellis & Maland, Elizabeth City, N.C., for appellant.
Dean Taylor Buckius, Vendeventer, Black, Meredith & Martin, Norfolk, Va., for appellee.
On Brief:  John D. Leidy, Hornthal, Riley, Ellis & Maland, Elizabeth City, N.C., for appellant.
Norman W. Shearin, Jr., Vendeventer, Black, Meredith & Martin, Kitty Hawk, N.C., Roy A. Archbell, Jr., Norman W. Shearin, Jr., Shearin & Archbell, Kitty Hawk, N.C., Russell E. Twiford, Twiford, O'Neal & Vincent, Elizabeth City, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before K.K. HALL, NIEMEYER and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Laura Scarborough appeals a summary judgment entered for plaintiff Walter Davis in this quiet title action concerning a tract of land on Hatteras Island, North Carolina.   We have considered the briefs and arguments of the parties, and affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.   Davis v. Scarborough, No. CA-89-37-2-CIV (E.D.N.C. May 21, 1991).


2
AFFIRMED.